

116 HR 4543 IH: Reducing Mental Health Stigma in the Hispanic Community Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4543IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mrs. Napolitano (for herself, Mr. Castro of Texas, Ms. Mucarsel-Powell, Mr. Grijalva, Mr. Cisneros, Ms. Garcia of Texas, Mr. Soto, Ms. Roybal-Allard, Mr. Correa, Mr. Vargas, Ms. Escobar, Mr. Cárdenas, Ms. Velázquez, Mr. Aguilar, Mr. Carbajal, Mr. Ruiz, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for a behavioral and mental health outreach and
			 education strategy to reduce stigma associated with mental health among
			 the Hispanic and Latino population, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing Mental Health Stigma in the Hispanic Community Act of 2019. 2.Hispanic and Latino behavioral and mental health outreach and education strategyPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following new section:
			
				553.Behavioral and mental health outreach and education strategy
 (a)In generalThe Secretary, acting through the Assistant Secretary, shall, in coordination with advocacy and behavioral and mental health organizations serving populations of Hispanic and Latino individuals or communities, develop and implement an outreach and education strategy to promote behavioral and mental health and reduce stigma associated with mental health conditions and substance abuse among the Hispanic and Latino populations. Such strategy shall—
 (1)be designed to— (A)meet the diverse cultural and language needs of the various Hispanic and Latino populations; and
 (B)be developmentally and age-appropriate; (2)increase awareness of symptoms of mental illnesses common among such populations, taking into account differences within subgroups, such as gender, gender identity, age, sexual orientation, or ethnicity, of such populations;
 (3)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments;
 (4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials; and
 (5)seek to broaden the perspective among both individuals in these communities and stakeholders serving these communities to use a comprehensive public health approach to promoting behavioral health that addresses a holistic view of health by focusing on the intersection between behavioral and physical health.
 (b)ReportsBeginning not later than 1 year after the date of the enactment of this section and annually thereafter, the Secretary, acting through the Assistant Secretary, shall submit to Congress, and make publicly available, a report on the extent to which the strategy developed and implemented under subsection (a) increased behavioral and mental health outcomes associated with mental health conditions and substance abuse among Hispanic and Latino populations.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2020.. 